 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        2:18-CR-062-JCM-NJK

 9                Plaintiff,                        Preliminary Order of Forfeiture

10          v.

11 GILBERT DAVILA, JR.,

12                Defendant.

13         This Court finds Gilbert Davila, Jr., was found guilty of Count One of a One-Count
14 Criminal Indictment charging him with possession of child pornography in violation of 18

15 U.S.C. § 2252A(a)(5)(B). Criminal Indictment, ECF No. 11; Minutes of Bench Trial, ECF

16 No. 47; Court Verdict, ECF No. 50; Findings of Fact and Conclusions of Law, ECF No. 51.

17         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States
18 of America has shown the requisite nexus between property set forth in the Forfeiture

19 Allegation of the Criminal Indictment and the offense to which Gilbert Davila, Jr., was

20 found guilty. Criminal Indictment, ECF No. 11; Minutes of Bench Trial, ECF No. 47;

21 Court Verdict, ECF No. 50; Findings of Fact and Conclusions of Law, ECF No. 51.

22         The following property is (1) any visual depiction described in 18 U.S.C. § 2252A, or
23 any book, magazine, periodical, film, videotape, or other matter which contains any such

24 visual depiction, which was produced, transported, mailed, shipped or received in violation

25 of 18 U.S.C. § 2252A(a)(5)(B) and (2) any property, real or personal, used or intended to be

26 used to commit or to promote the commission of 18 U.S.C. § 2252A(a)(5)(B) or any

27 property traceable to such property, and is subject to forfeiture pursuant to 18 U.S.C. §

28 / / /
 1   2253(a)(1) and 2253(a)(3): Black LG cell phone, model # LS777, s/n: 711VTWP0734265

 2   (property).

 3          This Court finds that the United States of America may amend this order at any time

 4   to add subsequently located property or substitute property to the forfeiture order pursuant

 5   to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

 6          This Court finds the United States of America is now entitled to, and should, reduce

 7   the aforementioned property to the possession of the United States of America.

 8          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

 9   DECREED that the United States of America should seize the aforementioned property.

10          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

11   rights, ownership rights, and all rights, titles, and interests of Gilbert Davila, Jr., in the

12   aforementioned property are forfeited and are vested in the United States of America and

13   shall be safely held by the United States of America until further order of the Court.

14          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

15   of America shall publish for at least thirty (30) consecutive days on the official internet

16   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

17   describe the forfeited property, state the time under the applicable statute when a petition

18   contesting the forfeiture must be filed, and state the name and contact information for the

19   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

20   and 21 U.S.C. § 853(n)(2).

21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

22   or entity who claims an interest in the aforementioned property must file a petition for a

23   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

24   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

25   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

26   right, title, or interest in the forfeited property and any additional facts supporting the

27   petitioner’s petition and the relief sought.

28   ///
                                                      2
 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

 2   must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

 3   Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

 4   not sent, no later than sixty (60) days after the first day of the publication on the official

 5   internet government forfeiture site, www.forfeiture.gov.

 6          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

 7   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

 8   Attorney’s Office at the following address at the time of filing:

 9                  Daniel D. Hollingsworth
                    Assistant United States Attorney
10                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
11

12          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

13   described herein need not be published in the event a Declaration of Forfeiture is issued by

14   the appropriate agency following publication of notice of seizure and intent to

15   administratively forfeit the above-described property.

16          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

17   copies of this Order to all counsel of record.

18

19                      April 18
            DATED _____________________, 2019.

20

21

22                                                 HONORABLE JAMES C. MAHAN
                                                   UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
                                                      3
 1                                CERTIFICATE OF SERVICE

 2          A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   April 16, 2019.

 4                                                     /s/ Heidi L. Skillin
                                                      HEIDI L. SKILLIN
 5
                                                      FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  4
